Title: From John Adams to James Searle, 29 November 1781
From: Adams, John
To: Searle, James



Amsterdam Nov. 29. 1781
Dr sir

While you were at Sea I recd the inclosed dispatches with a desire to open them if you were absent, which I did, and read them with very great Pleasure. Mrs searle’s Letter I did not open you will receive it as I did.
I have received your kind Letter from L’orient. The dispatches for Congress are not now of Consequence, as Duplicates and Triplicates of them have arrived by Newman and Brown. You may burn them if you please, or let them lay in your Chest untill you return, but I beg you would observe a total silence about them.
I congratulate you, with great Joy on the surrender of York and Gloucester, Ld Cornwallis and his army. After this I think, We have nothing to fear.
If their H. M. would embrace this critical Moment to propose an Alliance with France and America, it would be the greatest Stroke of Policy, which they have struck this Century. But they are not to be depended on.
I have received Some very agreable dispatches from Congress of which you may hear in due time. They could not be better timed.

With much Esteem and respect, sir your most obedient & humb sert
J.A.

